Citation Nr: 0029377	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits as the foster parent of the deceased veteran.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
Forces in the Far East (USAFFE) from December 1941 May 1942.  
The veteran was a prisoner of war (POW) from April 1942 to 
May 1942; and he died in service as POW.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Manila, the 
Republic of the Philippines (RO) of the VA.  

On August 3, 1999, the appellant failed to report for a 
personal hearing scheduled on his behalf.  


FINDINGS OF FACT

1.  The veteran had active military service beginning in 
December 1941.

2.  The veteran died on May [redacted], 1942.

3.  The appellant is the veteran's older brother. 

4.  The appellant is not the veteran's natural mother or 
father, his mother or father through adoption, or a person 
who stood in the relationship of his parent for not less than 
one year prior to his entry into active service.


CONCLUSION OF LAW

The requirements for recognition as the veteran's foster 
parent for payment of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(5), 5107 (West 1991); 38 C.F.R. § 3.59 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The relevant facts of this case are not in dispute.  The 
veteran had active service with the USAFFE beginning on 
December 8, 1941.  He was 19 years old when he entered active 
duty.  He had no recognized Guerilla service.  The veteran 
served in beleaguered status from December 8, 1941 to April 
9, 1942.  He was a POW from April 10, 1942 until May 23, 
1942, the date of his death.  The record shows that the 
veteran was single at the time of his death, and that his 
next of kin was [redacted], his mother.  

In October 1997, the veteran's sister [redacted] initiated a 
claim for Dependency and Indemnity (DIC) benefits.  Therein 
she claimed to be a foster parent to the veteran.  Her 
application for DIC benefits was unsigned.  In March 1998, 
the [redacted] wrote a letter and indicated that she was entitled 
to DIC benefits because when the veteran died in service, he 
was single and both of their parents were deceased.  

In May 1998, the RO wrote to the veteran's sister and asked 
for additional evidence to substantiate her claim.  The RO 
asked for the veteran's birth certificate, the veteran's 
death certificate, copies of the death certificates of the 
veteran's parents, and a completed application for benefits.  
In September 1998, the RO wrote to the veteran's sister as a 
follow-up attempt to gather the requested information.  
Through documents subsequently submitted for the record, it 
appears that the veteran's parents were [redacted] (mother) 
and [redacted] (father).  

In July 1998 and November 1998, the Office of the Civil 
Registrar (Registrar) certified that the records of births 
filed in the archives of that office included those 
registered from April 16, 1945 to the present.  All other 
records prior to that time were destroyed by the last world 
war.  Therefore, a record of the appellant's birth in 
December 1914 was unavailable; a certificate of death for 
[redacted], who allegedly died on November [redacted], 1944, 
was unavailable; a death certificate for [redacted], who 
allegedly died on August [redacted], 1942, was unavailable; and 
a birth certificate for the veteran, who was born on 
April [redacted], 1922, was unavailable.  

In July and November 1998, The Church of St. John the 
Evangelist (the Church) certified that all canonical books of 
that Parish, prior to April 1945, were totally destroyed 
during the war.  Hence, no copy of a death certificate could 
be issued for [redacted].  For the same reason, the Church 
was unable to issue a death certificate for [redacted], 
and unable to provide baptismal certificates for the veteran 
or the appellant. 

In a December 1998 joint affidavit, two affiants swore that 
they were well acquainted with [redacted] and [redacted]
[redacted], and that the said spouses died on August [redacted], 
1942 and November [redacted], 1944, respectively.  The joint 
affiants said that they had knowledge of those facts because 
they were present during the interment of the said spouses.  

In December 1998, another joint affidavit was executed 
wherein the affiants stated that they knew the veteran to be 
the son of [redacted] and [redacted]; that they knew 
the date of the veteran's birth; and that they took part in 
the custom of the locality when they attended the veteran's 
baptismal ceremony and celebration.  In a different joint 
affidavit executed in December 1998, two affiants swore that 
they had personal knowledge that the appellant was the son of 
[redacted] and [redacted].  They indicated that they 
took part in the local custom of ceremonial baptism and 
celebration of the appellant's baptism.  

In December 1998, the veteran's sister [redacted] submitted a 
sworn affidavit, wherein she attested to being the youngest 
sister of the late veteran; stated that she was claiming 
compensation benefits due to the veteran's death; stated that 
her brother [redacted] (the claimant in this matter on appeal) 
acted as a foster parent during the time that the veteran was 
a prisoner of war; and she waived all rights for [redacted] to 
claim the status as a foster parent.  

In January 1999, the RO received from the appellant a signed 
VA Form 21-534, Statement of Person Claiming to Have Stood in 
Relation of Parent.  Therein, the appellant/claimant stated 
that he was the eldest of the family and that he managed the 
family and helped their livelihood until each parent died.  
The appellant's wife, [redacted], stated that when she married 
the appellant, they lived together under one roof with his 
parents and siblings.  She stated that the appellant's mother 
was very sickly during that time, and that it was her 
husband, the appellant, who guided and acted as the (foster) 
parent to his siblings.  

In January 1999, the RO issued an Administrative Decision, 
and determined that the appellant did not stand in the 
relationship of foster parent to the deceased veteran.  The 
appellant was notified of this decision.  He disagreed with 
the decision and subsequently perfected this appeal.  In his 
Substantive Appeal, dated in July 1999, the appellant 
essentially argues that since there are no ascendants, 
illegitimate children, or surviving spouse to the deceased 
veteran, the appellant and his siblings are entitled to the 
entire estate of the veteran.  The appellant indicated that 
he was the foster parent.  


Legal Criteria and Analysis

The law defines "Parent' as a natural mother or father, 
mother or father through adoption, or a person whom for a 
period of not less than one year stood in the relationship of 
a parent to a veteran at any time before his or her entry 
into active service.  38 U.S.C.A. § 101(5); 38 C.F.R. 
§ 3.59(a)(b).  A foster relationship must have begun prior to 
the veteran's 21st birthday.  Not more than one father and 
mother, as defined, will be recognized in any case.  If two 
persons stood in the relationship of father or mother for 1 
year or more, the person who last stood in such relationship 
before the veteran's last entry into active service will be 
recognized as the "parent."  Id.  

In this case, the appellant has not met the legal criteria 
necessary to establish entitlement to death benefits as the 
veteran's foster parent.  Through the appellant's statements, 
affidavits of record, and military evidence of record, it 
does not appear that the appellant, as the eldest sibling, 
stood in the relationship of father or mother to the veteran 
one year or more prior to his entrance into active duty in 
December 1941.  That is, the available evidence of record 
shows that the parents were alive prior to the veteran's 
entry into active service.  The evidence is inadequate to 
establish that the veteran's parents relinquished parental 
control over him during his minority and for a period of at 
least one year prior to is entry into active duty.  The 
evidence does establish that the appellant may have cared for 
his ailing parents prior to their deaths; that he may have 
cared for his siblings while his parents were sick, and 
during a time period before the veteran entered active duty; 
and that, as an eldest son, the appellant may have helped 
support the livelihood of the family.  However, the 
appellant's statements, the statements from his wife, 
affiants' statements, and the remaining evidence does not 
establish the requisite foster parent relationship for 
entitlement to VA death benefits. 

For these reasons and bases, the Board finds that the 
veteran's brother is not the veteran's natural mother or 
father, his mother or father through adoption, or a person 
who stood in the relationship of parent for not less than one 
year prior to the veteran's entry into active service.  The 
Board concludes that the requirements for recognition as the 
veteran's foster parent for payment of VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(5), 5107; 38 C.F.R. § 3.59.

Inasmuch as the veteran's brother has not established that he 
qualifies as the veteran's foster parent, he does not meet 
the legal requirements for entitlement to VA death benefits 
as a foster parent.  38 U.S.C.A. § 101(5), 38 C.F.R. § 3.59.  
The disposition of this claim is based on the law, and not on 
the facts of the case; therefore, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

Entitlement to VA death benefits as the foster parent of the 
veteran is denied.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



